DETAILED ACTION
This action is in response to the claims filed 07/05/2022 for application 16/235,467. Claim 1 has been amended in the supplemental amendment filed 07/05/2022 to the RCE filed 02/25/2022. Thus, claims 1-18 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1,
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, identifying and modeling information about structural properties and searching an embedding which only maps information of the network…onto points in the d-dimensional Euclidean space, combining the information to obtain a combined representation of the network. These limitations, as drafted, are processes that under broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of:
identifying and modeling, by a computer, information about structural properties of the network related to the nodes and the set of links between them… can be considered to be an evaluation in the human mind,
searching an embedding, by the computer, which only maps information of the network other than the information which is part of or implied by these structural properties onto points in the d-dimensional Euclidean space… can be considered to be an evaluation in the human mind; 
combining the information about the structural properties and the embedding to obtain a combined representation of the network…can be considered to be an evaluation in the human mind.
Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “computer-implemented conditional network” and “computer”. The – “computer-implemented conditional network” and “computer”, in the claim is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a computer-implemented conditional network to perform the steps of the claimed process amount to no more than generally linking the element to the judicial exception. Additionally, utilizing a computer to identify and model information about structural properties of the network and search an embedding amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein modeling the information about the structural properties of the network comprises formalizing the information about the structural properties as a prior probability distribution P(G) over the set of links of the network. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 2 is further incorporated, and further, the claim recites: wherein the prior probability distribution over the set of links of the network is computed as a distribution of maximum entropy subject to the information about the structural properties of the network. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the network is a multi-partite network comprising a plurality of blocks and wherein the information about the structural properties comprises which nodes are belonging to which block and the number of links between each pair of such blocks. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the information about the structural properties comprises a degree of connectivity of at least some of the nodes. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 6, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(G|X) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G). This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 7, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(GIX) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G). This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 8, the rejection of claim 6 is further incorporated, and further, the claim recites: wherein maximizing the likelihood function is based on a block stochastic gradient descent approach. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
Regarding claim 9, the rejection of claim 7 is further incorporated, and further, the claim recites: wherein the proper or improper conditional density function p(XIG) for the embedding X given the network G is formulated as a product of density functions for pairs of the points in the embedding, wherein a mathematical form and wherein parameters of each of these density functions depend on the network G. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the mathematical form and the parameters of the density function for any pair of the points is independent of the network when conditioned on knowledge whether the nodes represented by these points are linked in the network. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 10 is further incorporated, and further, the claim recites: wherein the proper or improper conditional density function for any pair of points depends only on a pairwise distance between that pair of points in the embedding. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein density functions for the distances between pairs of points are such that a standard deviation of the distances between pairs of points which represent linked nodes in the network is smaller than a standard deviation of the distances between pairs of points which represent unlinked nodes in the network. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 11 is further incorporated, and further, the claim recites: A link prediction method for predicting for any pair of nodes of a given network whether it is likely to be linked or unlinked in a different version of a network than the given network, or whether it is likely to become linked or unlinked as the network evolves, the method comprising applying the computer-implemented conditional network embedding method according to claim 1 on the given network applying a link prediction algorithm on the obtained embedding in combination with the information about the structural properties of the network. This limitation amounts to more specifics of the judicial exceptions identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 13 is further incorporated, and further, the claim recites: where the link prediction method scores each pair of nodes using a posterior probability P(aij|X) for such pair of nodes to be linked or unlinked as computed from a likelihood function P(G|X) which represents a posterior distribution of the plurality of networks given the embedding X when considered together with the prior probability distribution P(G). This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 13 is further incorporated, and further, the claim recites: in a network augmented with a node for each possible label and a link between an original network node and an added label node whenever that label applies to that node, wherein a node is predicted to have a particular label if a link is predicted between that node and the corresponding label node by the link prediction method. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 13 is further incorporated, and further, the claim recites: the method comprising applying the link prediction method to a network with consumers and consumables as nodes, wherein links of the network indicate consumables which are recommended to consumers, to obtain new links between customers and the consumables. This limitation amounts to more specifics of the judicial exceptions identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein identifying the information about the structural properties is selected such that certain information is filtered out, the method moreover comprising applying a link prediction algorithm on the obtained embedding. This limitation amounts to more specifics of the judicial exceptions identified in the rejection of claim 1 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the rejection of claim 1 is further incorporated, and further, the claim recites: where a distance between two node embeddings is used as a measure for the similarity between two nodes, and for a probability that they represent the same entity. This claim recites additional mathematical steps done in the human mind in addition to the judicial exceptions identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Veit et al. ("Conditional Similarity Networks", hereinafter "Veit") in view of Ribeiro et al. ("struc2vec: Learning Node Representations from Structural Identity", hereinafter "Ribeiro").

Regarding claim 1, Veit teaches A computer-implemented conditional network embedding method wherein the embedding maps nodes of a given network, comprising a set of links between the nodes, onto points in a d-dimensional Euclidean space (“Our goal is to learn a nonlinear feature embedding f(x), from an image x into a feature space R d , such that for a pair of images x1 and x2, the Euclidean distance between f(x1) and f(x2) reflects their semantic dis-similarity.” [pg. 832, 3. Conditional Similarity Networks, ¶1]) wherein d is equal to 2 or larger (pg. 833, Figure 4), the method comprising: 
searching an embedding, by the computer (Computer vision tasks imply use of computers, pg. 832, left col, top para), which only maps information of the network other than the information which is part of or implied by these structural properties onto points in the d-dimensional Euclidean space (“In this work, we introduce Conditional Similarity Networks (CSNs) a joint architecture to learn a nonlinear embeddings that gracefully deals with multiple notions of similarity within a shared embedding using a shared feature extractor. Different aspects of similarity are incorporated by assigning responsibility weights to each embedding dimension with respect to each aspect of similarity. This can be achieved through a masking operation leading to separate semantic subspaces. Figure 2 provides an overview of the proposed framework. Images are passed through a convolutional network and projected into a nonlinear embedding such that different dimensions encode features for specific notions of similarity. Subsequent masks indicate which dimensions of the embedding are responsible for separate aspects of similarity.” [pg. 831, left col, top para; Examiner is interpreting the conditional subspaces to be equivalent to information other than the information part of or implied by structural properties.]); and 
combining the information about the structural properties and the embedding to obtain a combined representation of the network (“We demonstrate that CSNs clearly outperform single triplet networks, and even sets of specialist triplet networks where a lot more parameters are available and each network is trained towards one single similarity notion. Further we show CSNs make the representation interpretable by encoding different similarities in separate dimensions… Our contributions are a) formulating Conditional Similarity Networks, an approach that allows to to learn nonlinear embeddings that incorporate multiple aspects of similarity within a shared embedding using a shared feature extractor, b) demonstrating that the proposed approach outperforms standard triplet networks and even sets of specialist triplet networks in a variety of hard predictive visual tasks and c) demonstrating that our approach successfully disentangles the embedding features into meaningful dimensions so as to make the representation interpretable.” [pg. 831, left col, bottom para; Veit discloses combining non linear embeddings with other information within the same network which would correspond to obtaining a combined representation of the network.]).
However Veit doesn’t go into details about identifying and modeling, by a computer, information about structural properties of the network related to the nodes and the set of links between them;
Ribeiro teaches identifying and modeling, by a computer (“Thus, the benefits in reducing computational and memory requirements of the framework greatly outweighs its drawbacks” [pg. 389, right col, ¶2; implies the method being performed on a computer]), information about structural properties of the network related to the nodes and the set of links between them (“Structural identity is a concept of symmetry in which network nodes are identified according to the network structure and their relationship to other nodes. Structural identity has been studied in theory and practice over the past decades, but only recently has it been addressed with representational learning techniques. This work presents struc2vec, a novel and flexible framework for learning latent representations for the structural identity of nodes. struc2vec uses a hierarchy to measure node similarity at different scales, and constructs a multilayer graph to encode structural similarities and generate structural context for nodes.” [pg. 385, Abstract; Learning structural identity of nodes would correspond to modeling information about structural properties.])
Veit and Ribeiro are in the same field of endeavor of network embeddings and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional similarity network of Veit by identifying and modeling structural properties of the network as taught by Ribeiro. One would have been motivated to make this modification in order to learn shared representation of the network for higher accuracy. [Abstract, Veit]

Regarding claim 2, Veit/Ribeiro discloses A computer-implemented conditional network embedding method according to claim 1, wherein modeling the information about the structural properties of the network comprises formalizing the information about the structural properties as a prior probability distribution P(G) over the set of links of the network (“
    PNG
    media_image1.png
    260
    360
    media_image1.png
    Greyscale
”, pg. 388, § 3.3 Generating context for nodes]).
Veit and Ribeiro are in the same field of endeavor of network embeddings and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional similarity network of Veit by identifying and modeling structural properties of the network as taught by Ribeiro. One would have been motivated to make this modification in order to learn shared representation of the network for higher accuracy. [Abstract, Veit]

Regarding claim 4, Ribeiro/Veit discloses A computer-implemented conditional network embedding method according to claim 1, wherein the network is a multi-partite network (“We construct a network composed of two copies G1 and G2 of the Karate Club network, where each node v ∈ V (G1) has a mirror node u ∈ V (G2).” [pg. 390, § 4.2 Karate network, ¶2, lines 1-3]) comprising a plurality of blocks and wherein the information about the structural properties comprises which nodes are belonging to which block and the number of links between each pair of such blocks (“As an example, note that nodes 1, 34 and their correspondent mirrors (37 and 42) are in a separate cluster in the latent space. Interestingly, these are exactly the nodes that represent the club instructor Mr. Hi and his administrator John A. The network was gathered after a conflict between the two split the members of the club into two groups – centered on either Mr. Hi or John A. therefore, nodes 1 and 34 have the specific and similar role of leaders in the network.” [pg. 391, right col, ¶3; Examiner is interpreting group to be equivalent to block. The group with Mr. Hi and connecting nodes would be equivalent to showing which nodes are belonging to which block (i.e. nodes that are linked to Mr. Hi). See Figure 4(a) for number of links.]).
Veit and Ribeiro are in the same field of endeavor of network embeddings and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional similarity network of Veit by identifying and modeling structural properties of the network as taught by Ribeiro. One would have been motivated to make this modification in order to learn shared representation of the network for higher accuracy. [Abstract, Veit]

Regarding claim 5, Veit/Ribeiro discloses A computer-implemented conditional network embedding method according to claim 1, wherein the information about the structural properties comprises a degree of connectivity of at least some of the nodes (“Establish a hierarchy to measure structural similarity, allowing progressively more stringent notions of what it means to be structurally similar. In particular, at the bottom of the hierarchy, structural similarity between nodes depend only on their degrees, while at the top of the hierarchy similarity depends on the entire network (from the viewpoint of the node).” [pg. 386, left col, ¶2, 2nd bullet])
Veit and Ribeiro are in the same field of endeavor of network embeddings and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional similarity network of Veit by identifying and modeling structural properties of the network as taught by Ribeiro. One would have been motivated to make this modification in order to learn shared representation of the network for higher accuracy. [Abstract, Veit]

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro and further in view of Gu et al. ("RaRE: Social Rank Regulated Large-scale Network Embedding", hereinafter "Gu").

Regarding claim 6, Veit/Ribeiro teaches A computer-implemented conditional network embedding method according to claim 2, however fails to explicitly teach wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(G|X) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G).
Gu teaches wherein searching the embedding comprises searching an embedding X that maximizes a likelihood function P(G|X) which represents a posterior distribution over the set of links of the network given the embedding X when considered together with the probability distribution P(G) (“
    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale
”, [pg. 363, top left col, equation 12; note: equation 12 discloses maximizes a likelihood function using maximum a posteriori estimation.])
Veit, Ribeiro and Gu are all in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional similarity network of Veit and the network embedding and link modeling method disclosed by Ribeiro with maximizing a posterior distribution as taught by Gu. One would have been motivated to maximize a likelihood function in a network to find the probability of a link between nodes based off similarity. [pg. 366, § 5.1 Ranking, Gu]
Regarding claim 18, Veit/Ribeiro teaches An entity resolution method comprising a computer-implemented conditional network embedding method according to claim 1, however fails to explicitly teach where a distance between two node embeddings is used as a measure for the similarity between two nodes, and for a probability that they represent the same entity
Gu teaches where a distance between two node embeddings is used as a measure for the similarity between two nodes, and for the probability that they represent the same entity (“
    PNG
    media_image3.png
    425
    416
    media_image3.png
    Greyscale
” [pg. 361, § 3.1 Base Model, ¶5, note: the Euclidean distance would be used to show if two node embeddings are the same. If the distance value computed is zero then the two entities would be deemed the same.)]).
Veit, Ribeiro and Gu are all in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conditional similarity network of Veit and the network embedding and link modeling method disclosed by Ribeiro with a distance calculation to determine the probability of two nodes being similar as taught by Gu. One would have been motivated to compute a distance between two entities to find the probability of a link between nodes in a network. [pg. 361, § 3.1 Base Model, Gu]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro and further in view of Jaynes ("The Relation of Bayesian and Maximum Entropy Methods").

Regarding claim 3, Veit/Ribeiro teaches A computer-implemented conditional network embedding method according to claim 2, however fails to explicitly teach wherein the prior probability distribution over the set of links of the network is computed as a distribution of maximum entropy subject to the information about the structural properties of the network.
wherein the prior probability distribution over the set of links of the network is computed as a distribution of maximum entropy subject to the information about the structural properties of the network (“
    PNG
    media_image4.png
    141
    509
    media_image4.png
    Greyscale
” [pg. 26, ¶1, equation 2]).
Veit, Ribeiro and Jaynes both disclose methods that involve using statistics. Ribeiro discloses learning node representation from structural properties. Veit discloses a method using conditional similarity networks to induce a subspace. Jaynes discloses a method of relating Bayesian and maximum entropy methods. Ribeiro does disclose using probabilities in determining a link between a set of nodes. Jaynes discloses generic formulas and methods in Bayesian statistics. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network and Ribeiro’s network and link modeling method with the maximum entropy distribution as taught by Jaynes. One would have been motivated to incorporate a maximum entropy method to solve the ambiguity remaining after stating the conditions of the given prior knowledge. [pg. 26, ¶1, Jaynes]

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro, Gu, and Jaynes.

Regarding claim 7, Veit/Ribeiro/Gu teaches A computer-implemented conditional network embedding method according to claim 6, however fails to explicitly teach wherein the likelihood function P(G|X) is obtained by multiplying the probability distribution P(G) over the set of links of the network with a proper or improper conditional density function p(X|G) for the embedding X given the network and dividing it by a corresponding proper or improper marginal density function p(X) for the embedding X.
Jaynes teaches wherein the likelihood function P(G|X) is obtained by multiplying the probability distribution P(G) over the set of links of the network with a proper or improper conditional density function p(X|G) for the embedding X given the network and dividing it by a corresponding proper or improper marginal density function p(X) for the embedding X (“
    PNG
    media_image5.png
    139
    505
    media_image5.png
    Greyscale
” [pg. 25, ¶4, equation 1; note: Jaynes teaches the generic formula of Bayes’ theorem. Ribeiro and Gu teaches the specific elements that would be input into this formula.]).
Veit, Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Veit/Ribeiro/Gu with the Bayes’ theorem disclosed by Jaynes. One would have been motivated to make this modification in order to use Bayes’ theorem to find a probability based on prior information. [pg. 25, ¶4, Jaynes]

Regarding claim 9, Veit/Ribeiro/Gu/Jaynes teaches A computer-implemented conditional network embedding method according to claim 7, where Gu further teaches wherein the proper or improper conditional density function p(X|G) for the embedding X given the network G is formulated as a product of density functions for pairs of the points in the embedding, wherein a mathematical form and wherein parameters of each of these density functions depend on the network G (“
    PNG
    media_image2.png
    165
    381
    media_image2.png
    Greyscale
” [pg. 363, top left col, equation 12; note: Gu discloses that the model parameters are inferred by using maximum a posteriori estimation which would correspond to the parameters depending on network G.]).
Veit, Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s/Ribeiro’s/Jaynes’ teachings with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Regarding claim 10, Veit/Ribeiro/Gu/Jaynes teaches A computer-implemented conditional network embedding method according to claim 9, where Gu further teaches wherein the mathematical form and the parameters of the density function for any pair of the points is independent of the network when conditioned on knowledge whether the nodes represented by these points are linked in the network (“Edges in the graph are assumed to be generated independently. Therefore the likelihood of the graph is simply the product of the probabilities of all edges.” [pg. 363, ¶3; edges in the graph would correspond to points linked in the network. Examiner is interpreting mathematical form and parameters to be equivalent to equation 12.])
Veit, Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s/Ribeiro’s/Jaynes’ teachings with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Regarding claim 11, Veit/Ribeiro/Gu/Jaynes teaches A computer-implemented conditional network embedding method according to claim 10, where Gu further teaches wherein the proper or improper conditional density function for any pair of points depends only on a pairwise distance between that pair of points in the embedding (“Therefore, with the hope that the representation z is a reflection of people’s hidden characteristics, we design the probability to be a function of their Euclidean distance dz = ||zi − zj ||2 in the lower dimensional space.” [pg. 361, ¶1; the distance between the pair of zi and zj would correspond to a pairwise distance. See equations 2, 3, 4 for conditional density functions using the pairwise distance.]).
Veit, Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s/Ribeiro’s/Jaynes’ teachings with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]
Regarding claim 12, Veit/Ribeiro/Gu/Jaynes teaches A computer-implemented conditional network embedding method according to claim 11, where Gu further teaches wherein density functions for the distances between pairs of points are such that a standard deviation of the distances between pairs of points which represent linked nodes in the network is smaller than a standard deviation of the distances between pairs of points which represent unlinked nodes in the network (“
    PNG
    media_image6.png
    159
    365
    media_image6.png
    Greyscale
” [pg. 362, top left col; note: Equations 5 and 6 describe the normal Gaussian function centered on dz as the mean. The standard deviation would correspond to σ2. The function dz is flatter when the link is absent would mean that the standard deviation is larger and would correspond to linked nodes having a smaller standard deviation than unlinked nodes.]).  
Veit, Ribeiro, Gu, and Jaynes all disclose methods involving the use of statistics and thus are analogous. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Jaynes discloses a method of relating Bayesian and maximum entropy methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s/Ribeiro’s/Jaynes’ teachings with the likelihood function to maximize a posterior distribution as taught by Gu. One would have been motivated to use a likelihood function to find the probability of a link between nodes based off similarity in a network. [pg. 366, § 5.1 Ranking, Gu]

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro and Gu and further in view of Yang et al. ("Overlapping Community Detection at Scale: A Nonnegative Matrix Factorization Approach", hereinafter "Yang").

Regarding claim 8, Veit/Ribeiro/Gu teaches A computer-implemented conditional network embedding method according to claim 6, however fails to explicitly teach wherein maximizing the likelihood function is based on a block stochastic gradient descent approach.
Yang teaches wherein maximizing the likelihood function (See pg. 591, §5. Community Detection, ¶1 teaches maximizing a likelihood function) is based on a block stochastic gradient descent approach. (“We identify network communities by fitting the BIGCLAM model to a given large undirected network. Our goal is to estimate nonnegative latent factors that model the membership strength of each node to each community. By combining the state-of-the-art nonnegative matrix factorization methods [19] with block stochastic gradient descent [21] we achieve gains both in the quality of detected communities as well as in scalability of the method. We improve by a factor of 10 the size of the largest networks that overlapping community detection methods could process in the past” [pg. 588, § Present work, ¶3]).
Veit, Ribeiro, Gu and Yang are all in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Yang discloses network overlap among a group of nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network, Ribeiro’s network and link modelling method and maximizing the posterior distribution as taught by Gu with the block stochastic gradient descent method disclosed by Yang in order to further maximize the likelihood function. One would have been motivated to apply a block stochastic gradient descent method to detect nodes which are similar to each other and further optimize the network. [pg. 588, § Present work, ¶1-3, Yang] 

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro and further in view of Wang et al. ("Structural Deep Network Embedding", hereinafter "Wang1").

Regarding claim 13, Veit/Ribeiro teaches the method comprising applying a computer-implemented conditional network embedding method according to claim 1 on the given network, however fails to explicitly teach A link prediction method for predicting for any pair of nodes of a given network whether it is likely to be linked or unlinked in a different version of a network than the given network, or whether it is likely to become linked or unlinked as the network evolves, and applying a link prediction algorithm on the obtained embedding in combination with the information about the structural properties of the network.
Wang1 teaches A link prediction method for predicting for any pair of nodes of a given network whether it is likely to be linked or unlinked in a different version of the network than the given network, or whether it is likely to become linked or unlinked as the network evolves (“We use the dataset ARXIV GR-QC in this section. To conduct the link prediction task in a network, we randomly hide a portion of the existing links and use the left network to train the network embedding model. After the training, we can obtain the representations for each vertex and then use the obtained representations, to predict the unobserved link. Unlike the reconstruction task, this task predicts the future links instead of reconstructing the existing links.” [pg. 1231-1232, § 4.5.3 Link Prediction; note: predicting future links would correspond to predicting a pair of nodes in a given network.])
and applying a link prediction algorithm on the obtained embedding in combination with the information about the structural properties of the network (“In addition, we add Common Neighbor in this task because it has been proved as an effective method to do link prediction” [pg. 1232, left col, ¶1; Common Neighbor would correspond to applying a link prediction algorithm.]).
Veit, Ribeiro and Wang1 are both in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network and Ribeiro’s network and link modeling method with the link prediction method as taught by Wang1. One would have been motivated to apply a link prediction method to predict future links in a given network in order to reconstruct a new network from a given network. [Abstract, Wang1] 

Regarding claim 15, Veit/Ribeiro/Wang1 teaches A label prediction method comprising a link prediction method according to claim 13 where Wang1 further teaches in a network augmented with a node for each possible label and a link between an original network node and an added label node whenever that label applies to that node, wherein a node is predicted to have a particular label if a link is predicted between that node and the corresponding label node by the link prediction method (“ARXIV GR-QC [16]: It is a paper collaboration network which covers papers in the field of General Relativity and Quantum Cosmology from arXiv. In this network, the vertex represents an author and the edge indicates that the authors have coauthored a scientific paper in arXiv. The dataset is used for the link-prediction task since we have no category information of each vertex.” [pg. 1229, § 4.1 Datasets, 2nd bullet]; Examiner is interpreting a label to be equivalent to an author and an added label node would correspond to the coauthors. The link-prediction task would predict if a coauthor would be linked to an author.).
Veit, Ribeiro and Wang1 are both in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network and Ribeiro’s network and link modeling method with the link prediction method as taught by Wang1. One would have been motivated to apply a link prediction method to predict future links in a given network in order to reconstruct a new network from a given network. [Abstract, Wang1] 

Regarding claim 17, Veit/Ribeiro/Wang1 teaches A network visualization method comprising applying a computer-implemented conditional network embedding method according to claim 1, where Wang1 further teaches wherein identifying the information about the structural properties is selected such that certain information is filtered out, the method moreover comprising applying a link prediction algorithm on the obtained embedding (“As a result, each newsgroup document is mapped as a two-dimensional vector. Then we can visualize each vector as a point on a two dimensional space. For documents which are labelled as different categories, we use different colors on the corresponded points. Therefore, a good visualization result is that the points of the same color are near from each other. The visualization figure is shown in Figure 7.” [pg. 1232, § 4.5.4 Visualization, ¶1; note using different colors for different labeled documents would correspond to filtering out “certain” information as colors would be separated as shown in Figure 7. See pg. 1232, left col, ¶1 for applying link prediction.]).
Veit, Ribeiro and Wang1 are both in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network and Ribeiro’s network and link modeling method with the link prediction method as taught by Wang1. One would have been motivated to apply a link prediction method to predict future links in a given network in order to reconstruct a new network from a given network. [Abstract, Wang1] 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro, Gu, and Wang1.

Regarding claim 14, Veit/Ribeiro/Wang1 teaches A link prediction method according to claim 13, however fails to explicitly teach where the link prediction method scores each pair of nodes using a posterior probability P(aij|X) for such pair of nodes to be linked or unlinked as computed from a likelihood function P(G|X) which represents a posterior distribution of the plurality of networks given the embedding X when considered together with the prior probability distribution P(G).
Gu teaches where the link prediction method scores each pair of nodes (“Although not all baseline methods explicitly mention the application in link prediction, they all assign a probability score to every pair of nodes” [pg. 364, §4.2.2 Link Prediction, ¶1]) using a posterior probability P(aij|X) for such pair of nodes to be linked or unlinked as computed from a likelihood function P(G|X) which represents a posterior distribution of the plurality of networks given the embedding X when considered together with the prior probability distribution P(G) (“
    PNG
    media_image7.png
    207
    377
    media_image7.png
    Greyscale
” [pg. 363, equation 13; examiner is interpreting p(eij) to be equivalent to a posterior probability for a pair of nodes.]).
Veit, Ribeiro, Gu and Wang1 are all in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Gu discloses a network embedding method based on proximity and social rank. Wang1 discloses structural network embedding methods. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network, Ribeiro’s network and link modelling method and the link prediction method as taught by Wang1 with the likelihood function to maximize a posterior distribution disclosed by Gu. One would have been motivated to use a posterior probability distribution to find the probability of a link between nodes in a network. [pg. 363, ¶3, Gu]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Veit in view of Ribeiro and Wang1 and further in view of Wang et al. ("Billion-scale Commodity Embedding for E-commerce Recommendation in Alibaba", hereinafter "Wang2").
Regarding claim 16, Veit/Ribeiro/Wang1 teaches A recommender system comprising a link prediction method according to claim 13, however fails to explicitly teach the method comprising applying the link prediction method to a network with consumers and consumables as nodes, wherein links of the network indicate consumables which are recommended to consumers, to obtain new links between customers and the consumers. 
Wang2 teaches the method comprising applying the link prediction method (See. Pg. 844, §3.1 Offline Evaluation, Link Prediction) to a network with consumers and consumables as nodes, wherein links of the network indicate consumables which are recommended to consumers (“We first construct an item graph from users’ behavior history, and learn the embeddings of all items in the graph. The item embeddings are employed to compute pairwise similarities between all items, which are then used in the recommendation process.” [Abstract, pg. 839]), to obtain new links between customers and the consumers (“With one billion users and two billion items, i.e., commodities, in Taobao, the most critical problem is how to help users find the needed and interesting items quickly. To achieve this goal, recommendation, which aims at providing users with interesting items based on their preferences, becomes the key technology in Taobao.” [pg. 839, § 1 Introduction, ¶2; As noted above, for prior art examination, the examiner is interpreting the claim as “obtaining new links between customers and the consumables”. Examiner is interpreting item to correspond to consumable.)
Veit, Ribeiro, Wang1 and Wang2 are all in the same field of endeavor of network embedding. Veit discloses a method using conditional similarity networks to induce a subspace. Ribeiro discloses learning node representation from structural properties. Wang1 discloses structural network embedding methods. Wang2 discloses a recommender system using graph embedding. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Veit’s conditional similarity network, Ribeiro’s network and link modelling method and the link prediction method as disclosed by Wang1 with the recommender system as taught by Wang2. One would have been motivated to make this modification in order to learn user’s preferences from the obtained embeddings in a network and use this information to implement a recommender system. [Abstract, Wang2]

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.

Regarding claims 1-18:
In response to applicant’s arguments on pgs. 10-12 regarding the 35 U.S.C. § 101 rejection has been considered but are not persuasive. 
Applicant appears to assert on pg. 10 that amended claim 1 overcomes the 101 rejection. Examiner respectfully disagrees. The claim still recites steps which, under the broadest reasonable interpretation, could be performed in the mind or pen and paper and thus recites a judicial exception under Step 2A Prong 1. As noted above, the steps of identifying and modeling information, searching for an embedding, and combining the information are all steps which can all be reasonably performed in the human mind. The computer recited in the claim is treated as an additional element under Step 2A Prong 2 and simply reciting the steps being performed by a computer amounts to no more than mere instructions to apply an exception using a generic computer component. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Please see MPEP §2106.04.(a)(2).III.C.). Furthermore, under Step 2B analysis, utilizing a computer to performed the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component and thus would not amount to significantly more (Please see MPEP §2106.05(b)). Please see the updated § 101 rejection above.  

Regarding the prior art rejection of claim 1:
A supplemental amendment was filed to further clarify the claim language of claim 1. Although applicant appears to have amended the second step of claim 1, the examiner still believes that the second step still recites a negative limitation simply in different words, thus does not further clarify the intention of the second step. 
Applicant’s arguments regarding the prior art of Ribeiro failing to teach this particular limitation (searching an embedding…) has been considered but are moot because the limitation is now taught by the newly presented art of Veit. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122